Exhibit 10.8
CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is made and effective as of the
 24th day of June, 2010, by and between EClips Media Technologies, Inc. (the
“Company”), and Brooke Capital Investments, LLC (“Brooke”).
WHEREAS, the Company desires to have Brooke provide certain consulting services,
as described in Section 1 of this Agreement, pursuant to the terms and
conditions of this Agreement; and
WHEREAS, Brooke desires to provide the Services to the Company pursuant to the
terms and conditions of this Agreement in exchange for the Consulting Fee
(defined in Section 2) and expense reimbursement provided for in Section 2.
NOW, THEREFORE, in consideration of the foregoing promises and the mutual
covenants herein contained, the parties hereto, intending to be legally bound,
agree as follows:
1. CONSULTING SERVICES. During the term of this Agreement, Brooke, in the
capacity as an independent contractor, shall provide the services to the Company
set forth on Schedule 1 (the “Services”). The Company acknowledges that Brooke
will limit its role under this Agreement to that of a consultant, and the
Company acknowledges that Brooke is not, and will not become, engaged in the
business of (i) effecting securities transactions for or on the account of the
Company, (ii) providing investment advisory services as defined in the
Investment Advisors Act of 1940, or (iii) providing any tax, legal or other
services. The Company acknowledges and hereby agrees that Brooke is not engaged
on a full-time basis and Brooke may pursue any other activities and engagements
it desires during the term of this Agreement. Brooke shall perform the Services
in accordance with all local, state and federal rules and regulations.
2. COMPENSATION TO Brooke.
(a) The Company shall pay to Brooke an amount equal to One hundred and fifty
thousand ($150,000) dollars (the “Consulting Fee”), in cash, on the date of
execution of this Agreement.
(b) Any commercially reasonable out-of-pocket expenses incurred by Brooke in
connection with the performance of the Services (the “Brooke Expenses”) shall be
reimbursed by the Company within thirty (30) days of Brooke submitting to the
Company an invoice that details the amount of the Brooke Expenses and includes
written documentation of each expense that exceeds Fifty Dollars ($50), provided
such expenses are approved by Company in writing in advance. Brooke shall not
charge a markup, surcharge, handling or administrative fee on the Brooke
Expenses. The Company acknowledges that Brooke may incur certain expenses during
the term of this Agreement, but not receive a bill or receipt for such expenses
until after the term of this Agreement. In such case, Brooke shall provide the
Company with an invoice and documentation of the expense and the Company shall
reimburse Brooke for such expenses within five (5) days after receiving such
invoice.

 

 



--------------------------------------------------------------------------------



 



3. TERM. The term of this Agreement shall be for twelve (12) months and commence
as of the date of this Agreement, subject to Section 4 of this Agreement (the
“Term”).
4. EFFECT OF TERMINATION. This Agreement may not be terminated during the Term
and under no circumstance is Brooke under any obligation to return all or any
portion of the Consulting Fee to the Company.
5. ACCURACY OF INFORMATION PROVIDED TO Brooke. The Company represents and
warrants to Brooke that the publicly available financial information concerning
the Company subsequent to January 1, 2010 is, to the knowledge of the Company,
true and correct in all material respects
6. INDEPENDENT CONTRACTOR. Brooke shall act at all times hereunder as an
independent contractor as that term is defined in the Internal Revenue Code of
1986, as amended, with respect to the Company, and not as an employee, partner,
agent or co-venturer of or with the Company. Except as set forth herein, the
Company shall neither have nor exercise control or direction whatsoever over the
operations of Brooke, and Brooke shall neither have nor exercise any control or
direction whatsoever over the employees, agents or subcontractors hired by the
Company.
7. NO AGENCY CREATED. No agency, employment, partnership or joint venture shall
be created by this Agreement, as Brooke is an independent contractor. Brooke
shall have no authority as an agent of the Company or to otherwise bind the
Company to any agreement, commitment, obligation, contract, instrument,
undertaking, arrangement, certificate or other matter. Each party hereto shall
refrain from making any representation intended to create an apparent agency,
employment, partnership or joint venture relationship between the parties.
8. INDEMNIFICATION.
(a) Indemnity by the Company. The Company hereby agrees to indemnify and hold
harmless Brooke and each person and affiliate associated with Brooke against any
and all losses, claims, damages, liabilities and expenses (including reasonable
costs of investigation and legal counsel fees), and in addition to any liability
the Company may otherwise have, arising out of, related to or based upon:

  (i)  
Any breach by the Company of any representation, warranty or covenant contained
in or made pursuant to this Agreement; or

  (ii)  
Any violation of law, rule or regulation by the Company or the Company’s agents,
employees, representatives or affiliates.

 

 



--------------------------------------------------------------------------------



 



(b) Indemnity by Brooke. Brooke hereby agrees to indemnify and hold harmless the
Company and each person and affiliate associated with the Company against any
and all losses, claims, damages, liabilities and expenses (including reasonable
costs of investigation and legal counsel fees), and in addition to any liability
the Company may otherwise have, arising out of, related to or based upon:

  (i)  
Any breach by Brooke of any representation, warranty or covenant contained in or
made pursuant to this Agreement; or

  (ii)  
Any violation of law, rule or regulation by Brooke or Brooke’s agents,
employees, representatives or affiliates.

(c) Actions Relating to Indemnity. If any action or claim shall be brought or
asserted against a party entitled to indemnification under this Agreement (the
“Indemnified Party”) or any person controlling such party and in respect of
which indemnity may be sought from the party obligated to indemnify the
Indemnified Party pursuant to this Section 8 (the “Indemnifying Party”), the
Indemnified Party shall promptly notify the Indemnifying Party in writing and,
the Indemnifying Party shall assume the defense thereof, including the
employment of legal counsel and the payment of all expenses related to the claim
against the Indemnified Party or such other controlling party. If the
Indemnifying fails to assume the defense of such claims, the Indemnified Party
or any such controlling party shall have the right to employ a single legal
counsel, reasonably acceptable to the Indemnifying Party, in any such action and
participate in the defense thereof and to be indemnified for the reasonable
legal fees and expenses of the Indemnified Party’s own legal counsel.
(d) This Section 8 shall survive any termination of this Agreement for a period
of three (3) years from the date of termination of this Agreement.
Notwithstanding anything herein to the contrary, no Indemnifying Party will be
responsible for any indemnification obligation for the gross negligence or
willful misconduct of the Indemnified Party.
9. NOTICES. Any notice required or permitted to be given pursuant to this
Agreement shall be in writing (unless otherwise specified herein) and shall be
deemed effectively given upon personal delivery or upon receipt by the addressee
by courier or by telefacsimile addressed to each of the other Parties thereunto
entitled at the respective address listed below, with a copy by email, or at
such other addresses as a party may designate by ten (10) days prior written
notice:
If to the Company:

EClips Media Technologies, Inc
110 Greene Street, Suite 403,
New York, New York 10012
Phone: 212-851-6425
Attn: Gregory D. Cohen


If to Brooke:

Brooke Capital Investments, LLC
3208 Society Place
Newtown, PA
Phone: (201) 390-1660
Fax: (212-656-1188
Attn: David Zazoff

 

 



--------------------------------------------------------------------------------



 



10. ASSIGNMENT. This Agreement shall not be assigned, pledged or transferred in
any way by either party hereto without the prior written consent of the other
party. Any attempted assignment, pledge, transfer or other disposition of this
Agreement or any rights, interests or benefits herein contrary to the foregoing
provisions shall be null and void.
11. CONFIDENTIAL INFORMATION. Brooke agrees that, at no time during the Term or
a period of five (5) years immediately after the Term, will Brooke (a) use
Confidential Information (as defined below) for any purpose other than in
connection with the Services or (b) disclose Confidential Information to any
person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company. As used herein, “Confidential
Information” means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures and employee files and information;
provided, however, that “Confidential Information” shall not include any
information that (i) has entered the public domain through no action or failure
to act of Brooke; (ii) prior to disclosure hereunder was already lawfully in
Brooke’s possession without any obligation of confidentiality; (iii) subsequent
to disclosure hereunder is obtained by Brooke on a non-confidential basis from a
third party who has the right to disclose such information to Brooke; or (iv) is
ordered to be or otherwise required to be disclosed by Brooke by a court of law
or other governmental body; provided, however, that the Company is notified of
such order or requirement and given a reasonable opportunity to intervene.
12. RETURN OF MATERIALS AT TERMINATION. Brooke agrees that all documents,
reports and other data or materials provided to Brooke shall remain the property
of the Company, including, but not limited to, any work in progress. Upon
termination of this Agreement for any reason, Brooke shall promptly deliver to
the Company all such documents, including, without limitation, all Confidential
Information, belonging to the Company, including all copies thereof.
13. CONFLICTING AGREEMENTS; REQUISITE APPROVAL. Brooke and the Company represent
and warrant to each other that the entry into this Agreement and the obligations
and duties undertaken hereunder will not conflict with, constitute a breach of
or otherwise violate the terms of any agreement or court order to which either
party is a party, and each of the Company and Brooke represent and warrant that
it has all requisite corporate authority and approval to enter into this
Agreement and it is not required to obtain the consent of any person, firm,
corporation or other entity in order to enter into this Agreement.

 

 



--------------------------------------------------------------------------------



 



14. NO WAIVER. No terms or conditions of this Agreement shall be deemed to have
been waived, nor shall any party hereto be stopped from enforcing any provisions
of the Agreement, except by written instrument of the party charged with such
waiver or estoppel. Any written waiver shall not be deemed a continuing waiver
unless specifically stated, shall operate only as to the specific term or
condition waived, and shall not constitute a waiver of such term or condition
for the future or as to any act other than specifically waived.
15. GOVERNING LAW. This Agreement shall be governed by, construed in accordance
with and enforced under the internal laws of the State of New York. The venue
for any legal proceedings in connection with this Agreement shall be in the
federal or state courts located in the City of New York, State of New York.
16. ENTIRE AGREEMENT. This Agreement contains the entire agreement of the
parties hereto in regard to the subject matter hereof and may only be changed by
written documentation signed by the party against whom enforcement of the
waiver, change, modification, extension or discharge is sought. This Agreement
supercedes all prior written or oral agreements by and among the Company or any
of its subsidiaries or affiliates and Brooke or any of its affiliates.
17. SECTION HEADINGS. Headings contained herein are for convenient reference
only. They are not a part of this Agreement and are not to affect in any way the
substance or interpretation of this Agreement.
18. SURVIVAL OF PROVISIONS. In case any one or more of the provisions or any
portion of any provision set forth in this Agreement should be found to be
invalid, illegal or unenforceable in any respect, such provision(s) or
portion(s) thereof shall be modified or deleted in such manner as to afford the
parties the fullest protection commensurate with making this Agreement, as
modified, legal and enforceable under applicable laws. The validity, legality
and enforceability of any such provisions shall not in any way be affected or
impaired thereby and such remaining provisions in this Agreement shall be
construed as severable and independent thereof.
19. BINDING EFFECT. This Agreement is binding upon and inures to the benefit of
the parties hereto and their respective successors and assigns, subject to the
restriction on assignment contained in Section 10 of this Agreement.
20. ATTORNEY’S FEES. The prevailing party in any legal proceeding arising out of
or resulting from this Agreement shall be entitled to recover its costs and
fees, including, but not limited to, reasonable attorneys’ fees and post
judgment costs, from the other party.
21. AUTHORIZATION. The persons executing this Agreement on behalf of the Company
and Brooke hereby represent and warrant to each other that they are the duly
authorized representatives of their respective entities and that each has taken
all necessary corporate or partnership action to ratify and approve the
execution of this Agreement in accordance with its terms.

 

 



--------------------------------------------------------------------------------



 



22. ADDITIONAL DOCUMENTS. Each of the parties to this Agreement agrees to
provide such additional duly executed (in recordable form, where appropriate)
agreements, documents and instruments as may be reasonably requested by the
other party in order to carry out the purposes and intent of this Agreement.
23. COUNTERPARTS & TELEFACSIMILE. This agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one agreement. A telefacsimile of this Agreement may be relied
upon as full and sufficient evidence as an original.
24. COMPLIANCE WITH LAW. Brooke will comply with all laws, rules and regulations
related to its activities on behalf of the Company pursuant to this Agreement.
Brooke shall provide a prominent notice on all newsletters and
websites/webcasts/interview materials and other communications with investors or
prospective investors in which Brooke may be reasonably deemed to be giving
advice or making a recommendation that Brooke has been compensated for its
services and owns common stock of the Company. Brooke acknowledges that it is
aware that the federal securities laws restrict trading in the Company’s
securities while in possession of material non-public information concerning the
Company. Brooke acknowledges that with respect to any Company securities now or
at any time hereafter beneficially owned by Brooke or any of its affiliates,
that he will refrain from trading in the Company’s securities while he or any
such affiliate is in possession of material non-public information concerning
the Company, its financial condition, or its business and affairs or prospects.
[Signatures on Following Page]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

                  The Company:    
 
                EClips Media Technologies, Inc.    
 
           
 
  By:   /s/ Greg Cohen
 
Greg Cohen    
 
                Brooke:    
 
                Brooke Capital Investments, LLC    
 
           
 
  By:   /s/ David Zazoff
 
David Zazoff    

AGREED AND ACCEPTED AS TO PAR 24 ONLY:

DAVID ZAZOFF

     
/s/ David Zazoff
 
   

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Services
The following are the Services that Brooke shall provide to the Company:
Corporate Communications to Include:

  •  
The writing, design, and revisions of marketing materials with company
management
    •  
The coordination of third party vendors to disseminate marketing materials such
as direct mail (company to pay out of pocket expenses)
    •  
Design Company Logo and Corporate Materials
    •  
Create, draft and design Company website (including all SEC required website
publishing, such as SEC filings and reports, press releases, etc.) and arrange
for hosting (at separately billed hosting cost)
    •  
Develop a comprehensive Investor relations plan and arranging non-deal roadshows
as requested with brokers, fund managers and accredited investors
    •  
Press Release guidance and dissemination
    •  
Management and hosting of quarterly conference calls/web casts
    •  
Database Management
    •  
Financial Package Management
    •  
Investor Website review and recommendations
    •  
Presentation assessment and revisions
    •  
Fielding investor inquiries
    •  
Investor line to handle calls
    •  
Dissemination to all opt-in investors on Brookes’ or affiliates websites

 

 